Order, Supreme Court, New York County (Charles E. Ramos, J.), entered December 7, 2010, which granted the petition to vacate an arbitration award, denied respondent’s cross petition to confirm the award and remanded the matter for a rehearing before a new arbitration panel, unanimously affirmed, with costs.
The court properly determined that the panel exceeded its authority by granting relief on claims not asserted in respondent’s statement of claim (see Matter of Spear, Leeds & Kellogg v Bullseye Sec., 291 AD2d 255 [2002]; CPLR 7511 [b] [1] [iii]). The relief of liquidating respondent’s interests in certain undisputed investments, awarding him an amount representing estimated future payments and severing the parties’ business relationship was not requested in the statement of claim. Petitioners were not permitted to put in evidence on those matters, and the award disregarded amounts already paid to respondent. Furthermore, remanding the matter to a different arbitration panel was a provident exercise of the court’s discretion (see East Ramapo Cent. School Dist. v East Ramapo Teachers Assn., 108 AD2d 717 [1985]; CPLR 7511 [d]). Concur — Mazzarelli, J.P., Sweeny, Moskowitz, Renwick and Román, JJ.